
	

114 HR 178 IH: Terrorist Denaturalization and Passport Revocation Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 178
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Womack (for himself, Mr. Duncan of Tennessee, and Mr. Pittenger) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend section 349(a) of the Immigration and Nationality Act to add certain acts of allegiance to
			 a foreign terrorist organization to the list of acts for which nationals
			 of the United States lose nationality, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Terrorist Denaturalization and Passport Revocation Act.
		2.Loss of nationalitySection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended—
			(1)in paragraph (1), by striking or at the end;
			(2)in paragraph (2)—
				(A)by inserting after thereof, the following: or an organization designated as a foreign terrorist organization pursuant to section 219,; and
				(B)by striking or at the end;
				(3)in paragraph (3)—
				(A)by striking States, or and inserting States;; and
				(B)by adding at the end the following: (C) such foreign state harbors an organization designated as a foreign terrorist organization
			 pursuant to section 219;;
				(4)in paragraph (4)(A)—
				(A)by inserting after thereof, the following: or for an organization designated as a foreign terrorist organization pursuant to section 219,;
				(B)by striking he has and inserting the person has; and
				(C)by striking or at the end;
				(5)in paragraph (4)(B), by inserting after thereof, the following: or for an organization designated as a foreign terrorist organization pursuant to section 219,;
			(6)in paragraph (4), by adding at the end the following: (C) accepting, serving in, or performing the duties of any office, post, or employment for an
			 organization designated as a foreign terrorist organization pursuant to
			 section 219, after attaining the age of eighteen years, if the office,
			 post, or employment requires knowing engagement in hostilities against
			 United States military or civilian personnel;; and
			(7)in paragraph (5), by striking or at the end.
			3.Revocation or denial of passports and passport cards to individuals who are members of foreign
			 terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following:
			
				4.Authority to deny or revoke passport and passport card
					(a)Ineligibility
						(1)IssuanceExcept as provided under subsection (b), the Secretary of State may not issue a passport or
			 passport card to any individual whom the Secretary has determined is a
			 member of an organization the Secretary has designated as a foreign
			 terrorist organization pursuant to section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189) that is engaging in hostilities against
			 the United States or its allies.
						(2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual
			 described in paragraph (1).
						(b)Exceptions
						(1)Emergency and humanitarian situationsNotwithstanding subsection (a), the Secretary of State may issue a passport or passport card, in
			 emergency circumstances or for humanitarian reasons, to an individual
			 described in paragraph (1) of such subsection.
						(2)Limitation for return to United StatesNotwithstanding subsection (a)(2), the Secretary of State, before revocation, may—
							(A)limit a previously issued passport or passport card only for return travel to the United States; or
							(B)issue a limited passport or passport card that only permits return travel to the United States..
		
